United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2353
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Jimmy Wayne Adams

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                           Submitted: February 5, 2014
                            Filed: February 11, 2014
                                 [Unpublished]
                                 ____________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Jimmy Adams pleaded guilty to conspiring to possess with intent to distribute,
and to distribute, 50 grams or more of methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A), and 846. The district court1 sentenced him to 175 months in
prison and 5 years of supervised release. On appeal, his counsel has moved to
withdraw, and in a brief filed under Anders v. California, 386 U.S. 738 (1967),
counsel argues that the sentence imposed is substantively unreasonable because the
court did not properly consider Adams’s arguments for leniency and should have
given less weight to some sentencing factors and more weight to others.

       After careful review of the sentencing record before us, we conclude that the
court did not abuse its considerable discretion in weighing relevant sentencing
factors, see United States v. Foy, 617 F.3d 1029, 1037 (8th Cir. 2010) (discussing
wide latitude given to district court judges in weighing sentencing factors), and gave
due consideration to Adams’s arguments, see United States v. Miles, 499 F.3d 906,
909 (8th Cir. 2007) (court’s awareness of defendant’s arguments indicates that court
did not abuse discretion by failing to consider them). Accordingly, we reject
counsel’s argument that the sentence is substantively unreasonable. See United States
v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc).

      Finally, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issues. Accordingly, we grant
counsel’s motion to withdraw and affirm.
                       ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                         -2-